Exhibit 10.1

 

QUOTIENT LIMITED

2014 STOCK INCENTIVE PLAN

As adopted on March 31, 2014, amended and restated on October 28, 2016, further
amended and restated on October 31, 2018, and further amended and restated on
October 29, 2020

 

WHEREAS, on April 3, 2014, the shareholders of the Company approved the adoption
of the 2014 Stock Incentive Plan (the "2014 Plan"), which provided for an
initial limit of 1,500,000 Ordinary Shares in terms of the number of Ordinary
Shares authorized for issuance (the "Original Initial Limit") and 3,000,000 in
terms of the maximum number of Ordinary Shares that may be issued upon the
exercise of Incentive Options.

WHEREAS, on October 28, 2016, at the annual meeting of shareholders of the
Company, the shareholders of the Company approved the adoption of the Amended
and Restated 2014 Stock Incentive Plan (the "Amended and Restated 2014 Plan"),
which reflected amendments to the 2014 Plan to increase by 750,000 both the
Original Initial Limit (the "Amended and Restated Original Limit") and the
maximum number of Ordinary Shares that may be issued upon the exercise of
Incentive Options.

WHEREAS, pursuant to Section 4.1 of each of the 2014 Plan and the Amended
Restated 2014 Plan, on April 1 of each year from 2015 through 2020, the number
of Ordinary Shares authorized for issuance under the 2014 Plan and the Amended
and Restated 2014 Plan automatically increased by an aggregate of 1,170,205
additional Ordinary Shares (comprised of 170,205 additional Ordinary Shares that
were authorized on April 1, 2015, 200,000 additional Ordinary Shares that were
authorized on April 1, 2016, 200,000 additional Ordinary Shares that were
authorized on April 1, 2017, 200,000 additional Ordinary Shares that were
authorized for issuance on April 1, 2018, 200,000 additional Ordinary Shares
that were authorized on April 1, 2019, and 200,000 additional Ordinary Shares
that were authorized for issuance on April 1, 2020) (collectively, the "Prior
Evergreen Increases to the Initial Limit").

WHEREAS, on October 31, 2018, at the annual meeting of shareholders of the
Company, the shareholders of the Company approved the adoption of the Second
Amended and Restated 2014 Stock Incentive Plan, which reflected amendments to
the Amended and Restated 2014 Plan to increase by 550,000 both the Amended and
Restated Original Limit and the maximum number of Ordinary Shares that may be
issued upon the exercise of Incentive Options.

WHEREAS, on October 29, 2020, at the annual meeting of shareholders of the
Company, the shareholders of the Company approved the adoption of the Third
Amended and Restated 2014 Stock Incentive Plan (the "Plan"), which reflected
amendments to the Second Amended and Restated 2014 Plan to increase by 750,000
both the Second Amended and Restated Initial Limit and the maximum number of
Ordinary Shares that may be issued upon the exercise of Incentive Options and to
modify the "evergreen" provision so that, on April 1, 2021, and each April 1
thereafter until April 1, 2023, the number of Ordinary Shares reserved and
available for issuance under the Plan shall be increased by three quarters of
one percent (0.75%) of the number of Ordinary Shares issued and outstanding on
the immediately preceding March 31 or such lesser number of Ordinary Shares as
determined by the Administrator.

ARTICLE 1.

PURPOSES OF THE PLAN

1.1Purposes.

The purposes of the Plan are (a) to enhance the Company's ability to attract and
retain the services of qualified employees, officers, directors, consultants and
other service providers upon whose judgment, initiative and efforts the
successful conduct and development of the Company's business largely depends,
and (b) to provide additional incentives to such persons or entities to devote
their utmost effort and skill to the advancement and betterment of the Company,
by providing them an opportunity to participate in the ownership of the Company
and thereby have an interest in the success and increased value of the Company.

 

--------------------------------------------------------------------------------

 

ARTICLE 2.

DEFINITIONS AND INTERPRETATION

For purposes of this Plan, terms not otherwise defined herein shall have the
meanings indicated below:

2.1Administrator.  "Administrator" means the Board or, if the Board delegates
responsibility for any matter to the Committee, the term Administrator shall
mean the Committee.

2.2Affiliated Company.  "Affiliated Company" means: with respect to Incentive
Options, any "parent corporation" or "subsidiary corporation" of the Company,
whether now existing or hereafter created or acquired, as those terms are
defined in Sections 424(e) and 424(f) of the Code, respectively; and with
respect to Nonqualified Options, Restricted Stock, Restricted Stock Units and
Stock Appreciation Rights, any entity described in paragraph (a) of this
Section 2.2, plus any other company, corporation, limited liability company
("LLC"), partnership or joint venture, whether now existing or hereafter created
or acquired, with respect to which the Company beneficially owns more than fifty
percent (50%) of: (1) the total combined voting power of all outstanding voting
securities or (2) the capital or profits interests of an LLC, partnership or
joint venture.

2.3Amended and Restated 2014 Plan.  "Amended and Restated 2014 Plan" means the
Amended and Restated 2014 Stock Incentive Plan of the Company.

2.4Base Price.  "Base Price" means the price per Ordinary Share for purposes of
computing the amount payable to a Participant who holds a Stock Appreciation
Right upon exercise thereof.

2.5Board.  "Board" means the Board of Directors of the Company.

2.6Cause.  "Cause" means, with respect to a Participant, the occurrence of any
of the following events: (i) such Participant's commission of any felony or any
crime involving fraud, dishonesty or moral turpitude; (ii) such Participant's
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company; (iii) such Participant's intentional, material violation of
any contract or agreement between the Participant and the Company or of any
statutory duty owed to the Company; (iv) such Participant's unauthorized use or
disclosure of the Company's confidential information or trade secrets; or
(v) such Participant's gross misconduct.

2.7Change in Control.  "Change in Control" means:

(a)The acquisition, directly or indirectly, in one transaction or a series of
related transactions, by any person or group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) of the
beneficial ownership of securities of the Company possessing more than fifty
percent (50%) of the total combined voting power of all outstanding securities
of the Company; provided, however, that a Change in Control shall not result
upon such acquisition of beneficial ownership if such acquisition occurs as a
result of a public offering of the Company's securities or any financing
transaction or series of financing transactions;

(b)A merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation hold
as a result of holding Company securities prior to such transaction, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity (or the parent of the surviving entity) immediately after such merger or
consolidation;

(c)A reverse merger in which the Company is the surviving entity but in which
the holders of the outstanding voting securities of the Company immediately
prior to such merger hold, in the aggregate, securities possessing less than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the acquiring entity immediately after such
merger; or

(d)The sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s).

Notwithstanding the foregoing, if (i) a transaction does not qualify as a change
in control event within the meaning of Section 409A of the Code and
(ii) treating such transaction as a Change in Control would cause, give rise to
or otherwise result in a failure to satisfy the distribution requirements of
Section 409A(a)(2)(A) of the Code (to the extent

 

--------------------------------------------------------------------------------

 

the Plan and the applicable Option Agreement, Restricted Stock Agreement,
Restricted Stock Unit Agreement, or Stock Appreciation Right Agreement are not
exempt therefrom), then such transaction will not be deemed a Change in Control.

2.8Code.  "Code" means the United States Internal Revenue Code of 1986, as
amended from time to time.

2.9Committee.  "Committee" means a committee of two or more members of the Board
appointed to administer the Plan, as set forth in Section 9.1.

2.10Company.  "Company" means Quotient Limited, a public no par value limited
liability company incorporated in Jersey, Channel Islands, with registered
number 109886, or any entity that is a successor to the Company.

2.11Continuous Service.  Unless otherwise provided in the Option Agreement,
Restricted Stock Agreement, Restricted Stock Unit Agreement, or Stock
Appreciation Right Agreement, the terms of which may be different from the
following, "Continuous Service" means (a) Participant's employment by either the
Company or any Affiliated Company, or by a successor entity following a Change
in Control, which is uninterrupted except for vacations, illness (not including
permanent Disability), or leaves of absence which are approved in writing by the
Company or any of such other employer corporations, as applicable, (b) service
as a member of the Board until the Participant resigns, is removed from office,
or Participant's term of office expires and he or she is not reelected, or
(c) so long as the Participant is engaged as a Consultant or other Service
Provider.  Notwithstanding the foregoing, if (i) a termination, leave of
absence, resignation, expiration or other cessation of engagement or employment
does not qualify as a separation from service from the Company within the
meaning of Section 409A of the Code and (ii) treating such termination, leave of
absence, resignation, expiration or other cessation of engagement or employment
as a termination of Continuous Service would cause, give rise to or otherwise
result in a failure to satisfy the distribution requirements of
Section 409A(a)(2)(A) of the Code or Section 457A of the Code (to the extent the
Plan and the applicable Option Agreement, Restricted Stock Agreement, Restricted
Stock Unit Agreement, or Stock Appreciation Right Agreement are not exempt
therefrom), then such termination, leave of absence, resignation, expiration or
other cessation of engagement or employment will not be deemed a termination of
Continuous Service.

2.12Disability.  "Disability" means permanent and total disability as defined in
Section 22(e)(3) of the Code.  The Administrator's determination of a Disability
or the absence thereof shall be conclusive and binding on all interested
parties.

2.13Effective Date.  "Effective Date" means the date on which the Plan was
originally adopted by the Board, as set forth on the first page hereof.

2.14Exchange Act.  "Exchange Act" means the United States Securities and
Exchange Act of 1934, as amended.

2.15Exercise Price.  "Exercise Price" means the subscription price per Ordinary
Share (as applicable) payable by the Optionee to the Company upon exercise of an
Option.

2.16Fair Market Value.  "Fair Market Value" on any given date means the value of
one Ordinary Share, determined as follows:

(a)If the Ordinary Shares are then listed or admitted to trading on The NASDAQ
Stock Market or another stock exchange which reports closing sale prices, the
Fair Market Value shall be the closing sale price on the date of valuation on
The NASDAQ Stock Market or principal stock exchange on which the Ordinary Shares
are then listed or admitted for trading, or, if no closing sale price is quoted
on such day, then the Fair Market Value shall be the closing sale price of the
Ordinary Shares on The NASDAQ Stock Market or such exchange on the next
preceding day on which a closing sale price is reported.

(b)If the Ordinary Shares are not then listed or admitted to trading on The
NASDAQ Stock Market or a stock exchange which reports closing sale prices, the
Fair Market Value shall be the average of the closing bid and asked prices of
the Ordinary Shares in the over the counter market on the date of valuation.

(c)If neither (a) nor (b) is applicable as of the date of valuation, then the
Fair Market Value shall be determined by the Administrator in good faith using
any reasonable method of evaluation in a manner consistent with the valuation
principles under Section 409A of the Code, which determination shall be
conclusive and binding on all interested parties.

 

--------------------------------------------------------------------------------

 

2.17FINRA Dealer.  "FINRA Dealer" means a broker-dealer that is a member of the
Financial Industry Regulatory Authority.

2.18Incentive Option.  "Incentive Option" means any Option designated and
qualified as an "incentive stock option" as defined in Section 422 of the Code.

2.19Incentive Option Agreement.  "Incentive Option Agreement" means an Option
Agreement with respect to an Incentive Option.

2.20Insider Trading Policy.  "Insider Trading Policy" means the insider trading
policy of the Company, as adopted by the Board and then in effect.

2.21New Incentives.  "New Incentives" shall have the meaning set forth in
Section 10.1(b) hereof.

2.22Nonqualified Option.  "Nonqualified Option" means any Option that is not an
Incentive Option.  To the extent that any Option designated as an Incentive
Option fails in whole or in part to qualify as an Incentive Option, including,
without limitation, for failure to meet the limitations applicable to a 10%
Shareholder or because it exceeds the annual limit provided for in Section 5.8
below, it shall to that extent constitute a Nonqualified Option.

2.23Nonqualified Option Agreement.  "Nonqualified Option Agreement" means an
Option Agreement with respect to a Nonqualified Option.

2.24Option.  "Option" means any option to subscribe for or purchase Ordinary
Shares granted pursuant to this Plan.

2.25Option Agreement.  "Option Agreement" means the written agreement entered
into between the Company and the Optionee with respect to an Option granted
under this Plan.

2.26Optionee.  "Optionee" means any Participant who holds an Option.

2.27Ordinary Shares.  "Ordinary Shares" means the ordinary shares of no par
value in the capital of the Company and "share of Common Stock" and "shares of
Common Stock" mean any one or more of such shares (as the context may require),
in each case subject to adjustment pursuant to Section 4.2.

2.28Participant.  "Participant" means an individual or entity that holds
Options, Restricted Stock, Restricted Stock Units or Stock Appreciation Rights
under this Plan.

2.29Performance Criteria.  "Performance Criteria" means the criteria that the
Administrator may select from time to time for purposes of establishing the
performance goals or objectives applicable to the vesting of any Incentive
Option, Nonqualified Option, Restricted Stock, Restricted Stock Units or Stock
Appreciation Rights granted under the Plan and may be applicable to the Company,
an Affiliated Company, a division, business unit or product of the Company or
any Affiliated Company, or any combination of the foregoing, and which may be
stated as an absolute amount, a target percentage over a base percentage or
absolute amount, or the occurrence of a specific event), any of which may be
measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group.

2.30Plan.  "Plan" means this Second Amended and Restated 2014 Stock Incentive
Plan of the Company.

2.31Prior Evergreen Increases to the Initial Limit. "Prior Increases to the
Initial Limit" means one million one hundred seventy thousand two hundred five
(1,170,205) Ordinary Shares.

2.32Purchase Price.  "Purchase Price" means the subscription or purchase price
(as applicable) per share of Restricted Stock or share underlying a Restricted
Stock Unit.

2.33Restricted Stock.  "Restricted Stock" means Ordinary Shares issued pursuant
to Article 6 hereof, subject to any restrictions and conditions as are
established pursuant to such Article 6.

2.34Restricted Stock Agreement.  "Restricted Stock Agreement" means the written
agreement entered into between the Company and a Participant evidencing the
grant of Restricted Stock under the Plan.

 

--------------------------------------------------------------------------------

 

2.35Restricted Stock Unit.  "Restricted Stock Unit" means a right to receive
Ordinary Shares or an amount equal to the Fair Market Value of the underlying
Ordinary Shares pursuant to Article 8 hereof, subject to any restrictions and
conditions as are established pursuant to such Article 8.

2.36Restricted Stock Unit Agreement.  "Restricted Stock Unit Agreement" means
the written agreement entered into between the Company and a Participant
evidencing the grant of Restricted Stock Unit under the Plan.

2.37Securities Act.  "Securities Act" means the United States Securities Act of
1933, as amended.

2.38Service Provider.  "Service Provider" means a consultant or other person or
entity the Administrator authorizes to become a Participant in the Plan and who
provides services to (i) the Company, (ii) an Affiliated Company, or (iii) any
other business venture designated by the Administrator in which the Company or
an Affiliated Company has a significant ownership interest.

2.39Shares.  "shares" includes Ordinary Shares.

2.40Shareholder.  "shareholder" includes a "member" within the meaning given to
such term by the Articles of Association of the Company at the relevant time.

2.41Stock.  "stock" includes Ordinary Shares.

2.42Stock Appreciation Right.  "Stock Appreciation Right" means a right issued
pursuant to Article 7, subject to any restrictions and conditions as are
established pursuant to Article 7, that is designated as a Stock Appreciation
Right.

2.43Stock Appreciation Right Agreement.  "Stock Appreciation Right Agreement"
means the written agreement entered into between the Company and a Participant
evidencing the grant of Stock Appreciation Rights under the Plan.

2.4410% Shareholder.  "10% Shareholder" means a person who, as of a relevant
date, owns or is deemed to own (by reason of the attribution rules applicable
under Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of an Affiliated
Company.

2.45Third Amended and Restated Initial Limit.  "Third Amended and Restated
Initial Limit" means three million five hundred fifty thousand (3,550,000)
Ordinary Shares.

2.462014 Plan. "2014 Plan" means the 2014 Stock Incentive Plan of the Company.

2.47United States.  "United States" means the United States of America and (as
the context requires) and State of the United States of America.

2.48In this Plan, unless the context otherwise requires:

(a)references to persons shall include individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships, and references to a
company or a corporation are to a body corporate wherever incorporated;

(b)the headings are inserted for convenience only and shall not affect the
construction of this Plan;

(c)the singular shall include the plural and vice versa and references to one
gender include all genders;

(d)references to Sections, paragraphs and Exhibits are to sections and
paragraphs of sections of and exhibits to this Plan;

(e)general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words;

 

--------------------------------------------------------------------------------

 

(f)any reference to an enactment, statutory provision or treaty is a reference
to it as it may have been amended, modified, consolidated or re‑enacted as at
the date of this Plan and shall include any orders and regulations made pursuant
thereto;

(g)references to any Jersey legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any other
legal concept shall, in respect of any jurisdiction other than Jersey, be deemed
to include the legal concept which most nearly approximates in that jurisdiction
to the Jersey legal term;

(h)references to United States statutes, ordinances, regulations or any other
instruments having the force of law therein shall be interpreted as if the
Company was incorporated in the United States and subject to such provisions, to
the extent the same does not contravene any laws of Jersey or the United States;

(i)where pursuant to this Plan the Company is said to be authorised or empowered
to exercise any authorities, discretions or powers pursuant to any United States
statutes, ordinances, regulations or any other instruments, the Company shall
also be authorised and empowered to exercise any similar or analogous
authorities, discretions or powers pursuant to the laws of Jersey;

(j)any references to this Plan to a legal remedy or legal concept under United
States law shall be construed as the legal remedy or legal concept under Jersey
law which most closely reflects the same; and

(k)references to time are to the time in New York.

The Exhibits shall form part of this plan.

ARTICLE 3.

ELIGIBILITY

3.1Incentive Options.  Only employees of the Company or of an Affiliated Company
(including members of the Board if they are employees of the Company or of an
Affiliated Company) are eligible to receive Incentive Options under the Plan.

3.2Nonqualified Options; Restricted Stock; Restricted Stock Units; and Stock
Appreciation Rights.  Employees of the Company or of an Affiliated Company,
members of the Board (whether or not employed by the Company or an Affiliated
Company), and Service Providers are eligible to receive Nonqualified Options,
Restricted Stock, Restricted Stock Units and Stock Appreciation Rights under the
Plan.

3.3Performance Goals

(a)Performance Thresholds.  The performance goals or objectives applicable to
the vesting of any Incentive Option, Nonqualified Option, Restricted Stock,
Restricted Stock Units or Stock Appreciation Rights granted under the Plan may
include a threshold level of performance below which no payment shall be made
(or no vesting shall occur), levels of performance at which specified payments
shall be made (or specified vesting shall occur), and a maximum level of
performance above which no additional payment shall be made (or at which full
vesting shall occur).

(b)Adjustments.  Unless the Committee provides otherwise at the time of
establishing the performance goals, for each fiscal year of the Company, the
Committee shall have the authority to make equitable adjustments to the
performance goals or objectives applicable to the vesting of any Incentive
Option, Nonqualified Option, Restricted Stock, Restricted Stock Units or Stock
Appreciation Rights granted under the Plan in recognition of unusual or non
recurring events affecting the Company or an Affiliated Company or the financial
statements of the Company or an Affiliated Company and may provide for
objectively determinable adjustments to any of the Performance Criteria
described above for one or more of the items of gain, loss, profit or expense:
(i) determined to be extraordinary or unusual in nature or infrequent in
occurrence, (ii) related to the disposal of a segment of a business,
(iii) related to a change in accounting principles, applicable laws or
regulations, (iv) related to discontinued operations that do not qualify as a
segment of a business, and (E) attributable to the business operations of any
entity acquired by the Company during the fiscal year.

3.4Deferrals.  To the extent permitted by applicable law, the Administrator, in
its sole discretion, may determine that the delivery of Ordinary Shares or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Option, Restricted Stock, Restricted Stock Units or Stock Appreciation Right
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants.  Deferrals by Participants will be

 

--------------------------------------------------------------------------------

 

made only in accordance with Section 409A of the Code, and only if the Committee
determines in good faith that the deferral is permissible under Section 457A of
the Code.  Consistent with Sections 409A and 457A of the Code, the Administrator
may provide for distributions while a Participant is providing Continuous
Service to the Company.

ARTICLE 4.

PLAN SHARES

4.1Shares Subject to the Plan.  As of [•], 2020, the maximum number of Ordinary
Shares reserved and available for issuance under this Plan shall initially be
equal to the sum of (i) the Third Amended and Restated Initial Limit and (ii)
the Prior Evergreen Increases to the Initial Limit, subject to adjustment as to
the number and kind of shares pursuant to Section 4.2, plus on April 1, 2021,
and each April 1 thereafter until April 1, 2023, the number of Ordinary Shares
reserved and available for issuance under the Plan shall be increased by three
quarters of one percent (0.75%) of the number of Ordinary Shares issued and
outstanding on the immediately preceding March 31, or such lesser number of
Ordinary Shares as determined by the Administrator.  Subject to such overall
limitation, the maximum aggregate number of Ordinary Shares that may be issued
in the form of Incentive Options shall not exceed the lesser (x) of the sum of
(i) the Third Amended and Restated Initial Limit and (ii) the Prior Evergreen
Increases to the Initial Limit, cumulatively increased as provided in the
foregoing sentence or (y) 5,050,000 shares, in each case subject to adjustment
as provided in Section 4.2.  For purposes of this limitation, in the event that
(a) all or any portion of any Options or Stock Appreciation Rights granted under
the Plan can no longer under any circumstances be exercised, (b) any Ordinary
Shares are reacquired by the Company pursuant to an Option Agreement, other than
Ordinary Shares surrendered for purposes of payment of the Exercise Price or
applied or delivered in satisfaction of a tax withholding obligation, or (c) all
or any portion of any Restricted Stock or Restricted Stock Unit granted under
the Plan is forfeited or can no longer under any circumstances vest, then the
Ordinary Shares allocable to or covered by the unexercised or unvested portion
of such Options, Stock Appreciation Rights, Restricted Stock, or Restricted
Stock Units or the Ordinary Shares so reacquired shall again be available for
grant or issuance under the Plan.  To the extent a Stock Appreciation Right (or
portion thereof) is settled in cash as provided in Section 7.6, such Stock
Appreciation Right (or portion thereof) shall be deemed to reduce the number of
Ordinary Shares available for grant or issuance under the Plan.  The shares
available for issuance under the Plan may be unissued Ordinary Shares or
Ordinary Shares reacquired by the Company by way of repurchase or redemption.

4.2Changes in Capital Structure.  In the event that the outstanding Ordinary
Shares are hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of a recapitalization, stock split, reverse stock split (consolidation),
reclassification or redesignation, stock dividend (bonus issue), or other
similar change in the capital structure of the Company, then appropriate
adjustments shall be made to the aggregate number and kind of shares subject to
this Plan, the number and kind of shares and the price per share subject to or
covered by outstanding Option Agreements, Restricted Stock Agreements,
Restricted Stock Unit Agreement, or Stock Appreciation Right Agreements and the
limit on the number of shares under Section 3.3, all in order to preserve, as
nearly as practical, but not to increase, the benefits to Participants.

ARTICLE 5.

OPTIONS

5.1Grant of Stock Options.  The Administrator (or pursuant to Section 9.2, an
officer of the Company) shall have the right to grant pursuant to this Plan,
Options subject to such terms, restrictions and conditions as the Administrator
may determine at the time of grant.  Such conditions may include, but are not
limited to, continued employment or the achievement of specified performance
goals or objectives established by the Administrator with respect to one or more
Performance Criteria, which require the Administrator to certify whether and the
extent to which such Performance Criteria were achieved.

5.2Option Agreements.  Each Option granted pursuant to this Plan shall be
evidenced by an Option Agreement which shall specify the number of shares
subject thereto, vesting provisions relating to such Option, the Exercise Price
per share, and whether the Option is an Incentive Option or Nonqualified
Option.  As soon as is practical following the grant of an Option, an Option
Agreement shall be duly executed and delivered by or on behalf of the Company to
the Optionee to whom such Option was granted.  Each Option Agreement shall be in
such form and contain such additional terms and conditions, not inconsistent
with the provisions of this Plan, as the Administrator shall, from time to time,
deem appropriate.  Each Option Agreement may be different from each other Option
Agreement.

 

--------------------------------------------------------------------------------

 

5.3Exercise Price.  The Exercise Price per Ordinary Share covered by each Option
shall be determined by the Administrator, subject to the following: (a) the
Exercise Price of an Incentive Option shall not be less than 100% of Fair Market
Value on the date the Incentive Option is granted, (b) the Exercise Price of a
Nonqualified Option shall not be less than 100% of Fair Market Value on the date
the Nonqualified Option is granted, and (c) if the person to whom an Incentive
Option is granted is a 10% Shareholder on the date of grant, the Exercise Price
shall not be less than 110% of Fair Market Value on the date the Incentive
Option is granted.  However, an Option may be granted with an Exercise Price
lower than that set forth in the preceding sentence if such Option is granted
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Sections 409A and 424 of the Code.

5.4Payment of Exercise Price.  Payment of the Exercise Price shall be made upon
exercise of an Option and may be made, in the discretion of the Administrator,
subject to any legal restrictions, by: (a) cash; (b) check (cheque);
(c) provided that a public market for the Ordinary Shares exists, a "same day
sale" commitment from the Optionee and a FINRA Dealer whereby the Optionee
irrevocably elects to exercise the Option and to sell a portion of the shares so
purchased to pay for the Exercise Price and whereby the FINRA Dealer irrevocably
commits upon receipt of such shares to forward the Exercise Price directly to
the Company; (f) any combination of the foregoing methods of payment; or (g) any
other consideration or method of payment as shall be permitted by applicable
law.

5.5Term and Termination of Options.  The term and provisions for termination of
each Option shall be as fixed by the Administrator, but no Option may be
exercisable more than ten (10) years after the date it is granted.  An Incentive
Option granted to a person who is a 10% Shareholder on the date of grant shall
not be exercisable more than five (5) years after the date it is granted.

5.6Date of Grant.  The date of grant of an Option will be the date on which the
Administrator makes the determination to grant such Options, unless a later date
is otherwise specified by the Administrator.  The Option Agreement and a copy of
this Plan will be delivered to the Optionee within a reasonable time after the
granting of the Option.

5.7Vesting and Exercise of Options.

(a)Each Option shall vest and become exercisable in one or more installments at
such time or times and subject to such conditions, including without limitation
the achievement of specified performance goals or objectives established with
respect to one or more Performance Criteria as shall be determined by the
Administrator.

(b)Except as otherwise provided in the Option Agreement, following the
termination of the Participant's Continuous Service (i) due to Disability,
Incentive Options held by such Optionee on the date of termination (to the
extent then exercisable) may be exercised in whole or in part at any time within
one year of the date of termination (but in no event after the Expiration Date)
(ii) due to death, Incentive Options held by such Optionee on the date of death
(to the extent then exercisable) may be exercised in whole or in part by the
Optionee's heirs or estate at any time prior to the final expiration of the
Incentive Option, as set forth in the applicable Stock Option Agreement.

5.8Annual Limit on Incentive Options.  To the extent required for "incentive
stock option" treatment under Section 422 of the Code, the aggregate Fair Market
Value (determined as of the time of grant) of the Ordinary Shares with respect
to which Incentive Options granted under this Plan and any other plan of the
Company or any Affiliated Company become exercisable for the first time by an
Optionee during any calendar year shall not exceed $100,000.

5.9Nontransferability of Options.  Except as otherwise provided in this
Section 5.9, (a) Incentive Options shall not be assignable or transferable
except by will, the laws of descent and distribution or pursuant to a domestic
relations order entered by a court in settlement of marital property rights,
(b) Nonqualified Options shall not be assignable or transferable except by will,
the laws of succession, bankruptcy, descent and distribution or pursuant to a
domestic relations order or other equivalent order entered by a court in
settlement of marital property rights, and (c) during the life of the Optionee,
Options shall be exercisable only by the Optionee.  At the discretion of the
Administrator and in accordance with rules it establishes from time to time,
Optionees may be permitted to transfer some or all of their Nonqualified Options
to one or more "family members," which is not a "prohibited transfer for value,"
provided that (a) the Optionee (or such Optionee's estate or representative)
shall remain obligated to satisfy all income or other tax withholding
obligations associated with the exercise of such Nonqualified Option; (b) the
Optionee shall notify the Company in writing that such transfer has occurred and
disclose to the Company the name and address of the "family member" or "family
members" and their relationship to the Optionee, and (c) such transfer shall be
effected pursuant to transfer documents in a form approved by the
Administrator.  For purposes of the foregoing, the terms "family members" and
"prohibited transfer for value" have the meaning ascribed to them in the General
Instructions to Form S‑8 (or any successor form) promulgated under the
Securities Act.

 

--------------------------------------------------------------------------------

 

5.10Non‑Employee Directors.

(a)[Reserved]

(b)Each non‑employee director shall be granted Options issued immediately
following the annual general meeting with value and vesting dates consistent
with the then current non-employee director compensation program in place at the
date of grant, based on the Fair Market Value of the Ordinary Shares at the date
of grant (the "Annual Nonqualified Option Grant").  To the extent a non‑employee
director commences service on the Board on a date other than the date of an
annual meeting of shareholders, the Annual Nonqualified Option Grant shall be
pro‑rated based upon the number of full months of service on the Board prior to
such annual meeting of shareholders (up to a maximum of twelve (12) months),
divided by twelve (12).  The exercise price of the Nonqualified Options
described in this Section 5.10(b) shall be at Fair Market Value on the date of
grant.  

5.11Rights as a Shareholder.  An Optionee or permitted transferee of an Option
shall have no rights or privileges as a shareholder with respect to any shares
covered by an Option until such Option has been duly exercised in accordance
with the terms of the relevant Option Agreement.

5.12Unvested Shares.  The Administrator shall have the discretion to grant
Options that are exercisable for unvested Ordinary Shares on such terms and
conditions as the Administrator shall determine from time to time.

5.13Notice of Disqualifying Disposition of Incentive Option Shares.  If a
Participant sells or otherwise disposes of any of the Ordinary Shares acquired
pursuant to the exercise of an Incentive Option on or before the later of
(i) the date two (2) years after the date of grant of such Incentive Option, or
(ii) the date one (1) year after the date of exercise of such Incentive Option,
such Participant shall immediately notify the Company in writing of such
disposition.

5.14Compliance with Code Sections 409A and 457A.  Notwithstanding anything in
this Article 5 to the contrary, to the extent that any Option is subject to Code
Section 409A or Code Section 457A, the Option is intended to be structured to
satisfy the requirements of Code Section 409A or Code Section 457A (as
applicable), or an applicable exemption, as determined by the Administrator.

ARTICLE 6.

RESTRICTED STOCK

6.1Issuance and Sale of Restricted Stock.  The Administrator shall have the
right to issue shares of Restricted Stock subject to such terms, restrictions
and conditions as the Administrator may determine at the time of grant.  Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Administrator with respect to one or more Performance Criteria, which require
the Administrator to certify whether and the extent to which such Performance
Criteria were achieved.  The Purchase Price of Restricted Stock (which may be
zero) shall be determined by the Administrator.

6.2Restricted Stock Agreements.  A Participant shall have no rights with respect
to the shares of Restricted Stock covered by a Restricted Stock Agreement until
the Participant has paid the full Purchase Price, if any, to the Company in the
manner set forth in Section 6.3 hereof and has executed and delivered to the
Company the applicable Restricted Stock Agreement.  Each Restricted Stock
Agreement shall be in such form, and shall set forth such terms, conditions and
restrictions of the Restricted Stock, not inconsistent with the provisions of
this Plan, as the Administrator shall, from time to time, deem
appropriate.  Each Restricted Stock Agreement may be different from each other
Restricted Stock Agreement.

6.3Payment of Purchase Price.  Subject to any legal restrictions (including the
Sarbanes-Oxley Act of 2002), payment of the Purchase Price, if any, may be made,
in the discretion of the Administrator, by: (a) cash; (b) check (cheque);
(c) the Participant's promissory note in a form and on terms acceptable to the
Administrator; (d) the cancellation of indebtedness of the Company to the
Participant; (e) the waiver of compensation due or accrued to the Participant
for services rendered; (f) any combination of the foregoing methods of payment;
or (g) any other consideration or method of payment as shall be permitted by
applicable law.

6.4Vesting of Restricted Stock.  Each share of Restricted Stock shall vest in
one or more installments at such time or times and subject to such conditions,
including without limitation continued employment or the achievement of
specified performance goals or objectives established with respect to one or
more Performance Criteria as shall be determined by the Administrator.

 

--------------------------------------------------------------------------------

 

6.5Rights as a Shareholder.  Upon complying with the provisions of Section 6.2
hereof, a Participant shall have the rights of a shareholder with respect to
Restricted Stock, including voting and dividend rights, subject to the terms,
restrictions and conditions set forth in the relevant Restricted Stock
Agreement.

6.6Dividends.  If payment for shares of Restricted Stock is made by promissory
note, any cash dividends paid with respect to the Restricted Stock may be
applied, in the discretion of the Administrator, to repayment of such note.

6.7Compliance with Code Sections 409A and 457A.  Notwithstanding anything in
this Article 6 to the contrary, to the extent that any award of Restricted Stock
is subject to Code Section 409A or Code Section 457A, such award of Restricted
Stock must be structured to satisfy the requirements of Code Sections 409A or
457A (as applicable), or an applicable exemption, as determined by the
Administrator.

ARTICLE 7.

STOCK APPRECIATION RIGHTS

7.1Grants of Stock Appreciation Rights.  The Administrator shall have the right
to grant pursuant to this Plan, Stock Appreciation Rights subject to such terms,
restrictions and conditions as the Administrator may determine at the time of
grant.  Such conditions may include, but are not limited to, continued
employment or the achievement of specified performance goals or objectives
established by the Administrator with respect to one or more Performance
Criteria, which require the Administrator to certify whether and the extent to
which such Performance Criteria were achieved.

7.2Stock Appreciation Right Agreements.  A Participant shall have no rights with
respect to the Stock Appreciation Rights covered by a Stock Appreciation Right
Agreement until the Participant has executed and delivered to the Company the
applicable Stock Appreciation Right Agreement.  Each Stock Appreciation Right
Agreement shall be in such form, and shall set forth the Base Price and such
other terms, conditions and restrictions of the Stock Appreciation Right
Agreement, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem appropriate.  Each such Stock
Appreciation Right Agreement may be different from each other Stock Appreciation
Right Agreement.

7.3Base Price.  The Base Price per Ordinary Share covered by each Stock
Appreciation Right shall be determined by the Administrator and will be not less
than 100% of Fair Market Value on the date the Stock Appreciation Right is
granted.  However, a Stock Appreciation Right may be granted with a Base Price
lower than that set forth in the preceding sentence if such Stock Appreciation
Right is granted pursuant to an assumption or substitution for another stock
appreciation right in a manner satisfying the provisions of Section 409A of the
Code.

7.4Term and Termination of Stock Appreciation Rights.  The term and provisions
for termination of each Stock Appreciation Right shall be as fixed by the
Administrator, but no Stock Appreciation Right may be exercisable more than ten
(10) years after the date it is granted.

7.5Vesting and Exercise of Stock Appreciation Rights.  Each Stock Appreciation
Right shall vest and become exercisable in one or more installments at such time
or times and subject to such conditions, including without limitation the
achievement of specified performance goals or objectives as shall be determined
by the Administrator.

7.6Amount, Form and Timing of Settlement.  Upon exercise of a Stock Appreciation
Right, the Participant who holds such Stock Appreciation Right will be entitled
to receive payment from the Company in an amount equal to the product of (a) the
difference between the Fair Market Value of an Ordinary Share on the date of
exercise over the Base Price per Ordinary Share covered by such Stock
Appreciation Right and (b) the number of Ordinary Shares with respect to which
such Stock Appreciation Right is being exercised.  Payment in respect thereof
will be made no later than thirty (30) days after such exercise, provided that
such payment will be made in a manner such that no amount of compensation will
be treated as deferred under Treasury Regulation Section 1.409A-1(b)(5)(i)(D) or
Section 457A of the Code.  Such payment may, in the discretion of the
Administrator, be in cash, Ordinary Shares of equivalent Fair Market Value as of
the date of exercise, or a combination of both, except as specifically provided
in the Stock Appreciation Right Agreement.

7.7Rights as a Shareholder.  Holders of Stock Appreciation Rights shall have no
rights or privileges as a shareholder with respect to any Ordinary Shares
covered thereby unless and until they become owners of Ordinary

 

--------------------------------------------------------------------------------

 

Shares following settlement in respect of such Stock Appreciation Rights, in
whole or in part, in Ordinary Shares, pursuant to the terms, restrictions and
conditions set forth in the relevant Stock Appreciation Rights Agreement.

7.8Restrictions.  Stock Appreciation Rights may not be sold, pledged or
otherwise encumbered or disposed of and shall not be assignable or transferable
except by will, the laws of descent and distribution or pursuant to a domestic
relations order entered by a court in settlement of marital property rights,
except as specifically provided in the Stock Appreciation Right Agreement or as
authorized by the Administrator.

7.9Unvested Shares.  The Administrator shall have the discretion to grant Stock
Appreciation Rights that may be exercised or settled for unvested Ordinary
Shares on such terms and conditions as the Administrator shall determine from
time to time.

7.10Compliance with Code Sections 409A and 457A.  Notwithstanding anything in
this Article 7 to the contrary, to the extent that any award of Stock
Appreciation Rights is subject to Code Section 409A or Code Section 457A, such
award of Stock Appreciation Rights is intended to be structured to satisfy the
requirements of Code Sections 409A or 457A (as applicable), or an applicable
exemption, as determined by the Administrator.

ARTICLE 8.

RESTRICTED STOCK UNITS

8.1Grants of Restricted Stock Units.  The Administrator shall have the right to
grant pursuant to this Plan, Restricted Stock Units subject to such terms,
restrictions and conditions as the Administrator may determine at the time of
grant.  Such conditions may include, but are not limited to, continued
employment or the achievement of specified performance goals or objectives
established by the Administrator with respect to one or more Performance
Criteria, which require the Administrator to certify whether and the extent to
which such Performance Criteria were achieved.  The Purchase Price of Restricted
Stock Unit (which may be zero) shall be determined by the Administrator.

8.2Restricted Stock Unit Agreements.  A Participant shall have no rights with
respect to the Restricted Stock Units covered by a Restricted Stock Unit
Agreement until the Participant has executed and delivered to the Company the
applicable Restricted Stock Unit Agreement.  Each Restricted Stock Unit
Agreement shall be in such form, and shall set forth such terms, conditions and
restrictions of the Restricted Stock Unit Agreement, not inconsistent with the
provisions of this Plan, as the Administrator shall, from time to time, deem
appropriate.  Each such Restricted Stock Unit Agreement may be different from
each other Restricted Stock Unit Agreement.

8.3Payment of Purchase Price.  Subject to any legal restrictions (including the
Sarbanes-Oxley Act of 2002), payment of the Purchase Price, if any, may be made,
in the discretion of the Administrator, by: (a) cash; (b) check (cheque);
(c) the Participant's promissory note in a form and on terms acceptable to the
Administrator; (d) the cancellation of indebtedness of the Company to the
Participant; (e) the waiver of compensation due or accrued to the Participant
for services rendered; (f) any combination of the foregoing methods of payment;
or (g) any other consideration or method of payment as shall be permitted by
applicable law.

8.4Vesting of Restricted Stock Units.  The Restricted Stock Units shall vest in
one or more installments at such time or times and subject to such conditions,
including without limitation continued employment or the achievement of
specified performance goals or objectives established with respect to one or
more Performance Criteria as shall be determined by the Administrator.

8.5Rights as a Shareholder.  Holders of Restricted Stock Units shall have no
rights or privileges as a shareholder with respect to any Ordinary Shares
covered thereby unless and until they become owners of Ordinary Shares following
settlement in respect of such Restricted Stock Units, in whole or in part, in
Ordinary Shares, pursuant to the terms, restrictions and conditions set forth in
the relevant Restricted Stock Unit Agreement.  Notwithstanding the foregoing,
the Restricted Stock Unit Agreement may provide dividend equivalent rights to a
holder of Restricted Stock Units.

8.6Restrictions.  Restricted Stock Units may not be sold, pledged or otherwise
encumbered or disposed of and shall not be assignable or transferable except by
will, the laws of descent and distribution or pursuant to a domestic relations
order entered by a court in settlement of marital property rights, except as
specifically provided in the Restricted Stock Unit Agreement or as authorized by
the Administrator.

8.7Compliance with Code Sections 409A and 457A.  Notwithstanding anything in
this Article 6 to the contrary, to the extent that any award of Restricted Stock
is subject to Code Section 409A or Code Section 457A, such

 

--------------------------------------------------------------------------------

 

award of Restricted Stock must be structured to satisfy the requirements of Code
Sections 409A or 457A (as applicable), or an applicable exemption, as determined
by the Administrator.

ARTICLE 9.

ADMINISTRATION OF THE PLAN

9.1Administrator.  Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to the Committee.  Each of the members
shall meet the independence requirements under the then applicable rules,
regulations or listing requirements adopted by The NASDAQ Stock Market or the
principal exchange on which the Ordinary Shares is then listed or admitted to
trading.  Members of the Committee may be appointed from time to time by, and
shall serve at the pleasure of, the Board.  The Board may limit the composition
of the Committee to those persons necessary to comply with the requirements of
Section 16 of the Exchange Act.  As used herein, the term "Administrator" means
the Board or, with respect to any matter as to which responsibility has been
delegated to the Committee, the term Administrator shall mean the Committee.

9.2Delegation to an Officer.  To the extent authorized by applicable law, the
Board may delegate to one or more officers of the Company the authority to do
one or both of the following: (a) designate employees (other than officers) of
the Company or any of its subsidiary corporations to be recipients of Incentive
Options, Nonqualified Options, Restricted Stock, Restricted Stock Units, or
Stock Appreciation Rights and (b) determine the number of Ordinary Shares to be
subject to such Options, Stock Appreciation Rights or Restricted Stock Units or
to be issued as Restricted Stock and granted to such employees (other than
officers) of the Company or any of its subsidiary corporations; provided,
however, that the resolutions of the Board regarding such delegation shall
specify that grants of Plan awards to employees pursuant to this Section 9.2
shall be consistent with specific parameters approved in advance by the
Committee.

9.3Powers of the Administrator.  In addition to any other powers or authority
conferred upon the Administrator elsewhere in this Plan or by law, the
Administrator shall have full power and authority: (a) to determine the persons
to whom, and the time or times at which, Incentive Options, Nonqualified
Options, Restricted Stock, Restricted Stock Units or Stock Appreciation Rights
shall be granted, the number of shares to be represented by each Option
Agreement, Restricted Stock Agreement, Restricted Stock Unit Agreement, or Stock
Appreciation Right Agreement, and the Exercise Price of such Options, the
Purchase Price of the Restricted Stock and Restricted Stock Units, and the Base
Price of such Stock Appreciation Rights; (b) to interpret the Plan; (c) to
create, amend or rescind rules and regulations relating to the Plan; (d) to
determine the terms, conditions and restrictions contained in, and the form of,
Option Agreements, Restricted Stock Agreements, Restricted Stock Unit
Agreements, and Stock Appreciation Right Agreements; (e) to determine the
identity or capacity of any persons who may be entitled to exercise a
Participant's rights under any Option Agreement, Restricted Stock Agreement,
Restricted Stock Unit Agreement, or Stock Appreciation Right Agreement under the
Plan; (f) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Option Agreement, Restricted Stock
Agreement, Restricted Stock Unit Agreement, or Stock Appreciation Right
Agreement; (g) to accelerate the vesting of any Option, Restricted Stock,
Restricted Stock Units, or Stock Appreciation Right; (h) to extend the
expiration date of any Option Agreement or Stock Appreciation Right Agreement;
(i) to amend outstanding Option Agreements, Restricted Stock Agreements,
Restricted Stock Unit Agreement, or Stock Appreciation Right Agreements to
provide for, among other things, any change or modification which the
Administrator could have included in the original agreement or in furtherance of
the powers provided for herein; and (j) to make all other determinations
necessary or advisable for the administration of this Plan, but only to the
extent not contrary to the express provisions of this Plan.  Any action,
decision, interpretation or determination made in good faith by the
Administrator in the exercise of its authority conferred upon it under this Plan
shall be final and binding on the Company and all Participants.  Notwithstanding
any term or provision in this Plan, the Administrator shall not have the power
or authority, by amendment or otherwise to extend the expiration date of an
Option or Stock Appreciation Right beyond the original expiration date of such
Option or Stock Appreciation Right.

9.4Repricing Prohibited.  Subject to Section 4.2, and except in connection with
a corporate transaction involving the Company (including, without limitation,
any stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split‑up, spin‑off, combination, or
exchange of shares), neither the Committee nor the Board shall amend the terms
of outstanding awards to reduce the Exercise Price of outstanding Options or the
Base Price of outstanding Stock Appreciation Rights or cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, for Options with an
Exercise Price that is less than the Exercise Price of the original Options, or
for Stock Appreciation Rights with a Base Price that is less than the Base Price
of the original Stock Appreciation Rights, in each case without approval of the
Company's shareholders, evidenced by a majority of votes cast.

9.5Limitation on Liability.  No employee of the Company or, subject to
applicable laws, member of the Board or Committee shall be subject to any
liability with respect to duties under the Plan unless the person acts
fraudulently or in bad faith.  To the extent permitted by law, the Company shall
indemnify each member of the Board or

 

--------------------------------------------------------------------------------

 

Committee, and any employee of the Company with duties under the Plan, who was
or is a party, or is threatened to be made a party, to any threatened, pending
or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person's conduct in the performance of duties
under the Plan.

ARTICLE 10.

RESTRICTIONS; EXTENSIONS

10.1Recovery.  All Options, Stock Appreciation Rights and Restricted Stock
Units, or any Ordinary Shares or cash issued or awarded pursuant to the exercise
of Options, Stock Appreciation Rights or Restricted Stock Units, and all
Restricted Stock will be subject to recoupment in accordance with any clawback
or recovery policy that the Company is required to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Company's securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law.  In
addition, the Administrator may impose such other clawback, recovery or
recoupment provisions in an Option, Stock Appreciation Right, Restricted Stock
Unit Agreement, or Restricted Stock Agreement as the Administrator determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired Ordinary Shares or other cash or property upon
the occurrence of an event constituting Cause.  No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for "good reason" or "constructive termination" (or similar term) under any
agreement with the Company.

10.2Termination for Cause.  Except as explicitly provided otherwise in a
Participant's Stock Option Agreement or Stock Appreciation Right Agreement or
other individual written agreement between the Company or any Affiliated Company
and the Participant, if a Participant's Continuous Service is terminated for
Cause, the Option or SAR will terminate immediately upon such Participant's
termination of Continuous Service, and the Participant will be prohibited from
exercising his or her Option or SAR from and after the date of such termination
of Continuous Service.  "Cause" will have the meaning ascribed to such term in
any written agreement between the Participant and the Company defining such term
and, in the absence of such agreement, shall mean Cause as defined in this
Plan.  The determination that a termination of the Participant's Continuous
Service is either for Cause or without Cause will be made by the Administrator,
in its sole discretion.  Any determination by the Administrator that the
Continuous Service of a Participant was terminated with or without Cause for the
purposes of outstanding Options or Stock Appreciation Rights held by such
Participant will have no effect upon any determination of the rights or
obligations of the Company or such Participant for any other purpose.

10.3Extension of Termination Date.

(a)If the exercise of an Option or Stock Appreciation Right following the
termination of the Participant's Continuous Service (other than for Cause and
other than upon the Participant's death or Disability) would be prohibited at
any time solely because the issuance of Ordinary Shares would violate the
Securities Act, then the Option or Stock Appreciation Right will terminate on
the earlier of (i) the expiration of a total period of time (that need not be
consecutive) equal to the applicable post termination exercise period after the
termination of the Participant's Continuous Service (as set forth in the
applicable award agreement) as extended for any period of time during which the
exercise of the Option or Stock Appreciation Right would violate the Securities
Act, and (ii) the final expiration of the Option or Stock Appreciation Right as
set forth in the applicable Stock Option Agreement or Stock Appreciation Right
Agreement.

(b)Unless otherwise provided in a Participant's Option Agreement or Stock
Appreciation Right Agreement, if the sale of any Ordinary Share received on
exercise of an Option or Stock Appreciation Right following the termination of
the Participant's Continuous Service (other than for Cause) would violate the
Company's Insider Trading Policy (assuming, for this purpose, that Participant's
Continuous Service had not terminated and thus the provisions of the Insider
Trading Policy continued to apply to Participant), then the Option or Stock
Appreciation Right will terminate on the earlier of (i) the expiration of a
period of time (that need not be consecutive) equal to the applicable
post‑termination exercise period after the termination of the Participant's
Continuous Service (as set forth in the applicable award agreement) as extended
for any period of time during which the sale of the Ordinary Shares received
upon exercise of the Option or Stock Appreciation Right would violate the
Insider Trading Policy (assuming, for this purpose, that Participant's
Continuous Service had not terminated and thus the provisions of the Insider
Trading Policy continued to apply to Participant) if, and only if, such
violation of the Insider Trading Policy arose during the unmodified
post‑termination exercise period, or (ii) the final expiration of the term of
the Option or Stock Appreciation Right as set forth in the applicable Stock
Option Agreement or Stock Appreciation Right Agreement.

 

--------------------------------------------------------------------------------

 

ARTICLE 11.

CHANGE IN CONTROL

11.1Options and Stock Appreciation Rights.  In order to preserve a Participant's
rights with respect to any outstanding Options or Stock Appreciation Rights in
the event of a Change in Control of the Company:

(a)Vesting of all outstanding Options and Stock Appreciation Rights shall
accelerate automatically effective as of immediately prior to the consummation
of the Change in Control unless the Options or Stock Appreciation Rights are to
be assumed by the acquiring or successor entity (or parent thereof) or new
options, stock appreciation rights or New Incentives are to be issued in
exchange therefor, as provided in subsection (b) below.

(b)Vesting of outstanding Options or Stock Appreciation Rights shall not
accelerate if and to the extent that: (i) the Options or Stock Appreciation
Rights (including the unvested portion thereof) are to be assumed by the
acquiring or successor entity (or parent thereof) or new options or stock
appreciation rights of comparable value and containing such terms and provisions
as the Administrator in its discretion may consider equitable are to be issued
in exchange therefor pursuant to the terms of the Change in Control transaction,
or (ii) the Options or Stock Appreciation Rights (including the unvested portion
thereof) are to be replaced by the acquiring or successor entity (or parent
thereof) with other incentives of comparable value containing such terms and
provisions as the Administrator in its discretion may consider equitable under a
new incentive program ("New Incentives").  If outstanding Options or Stock
Appreciation Rights are assumed, or if new options or stock appreciation rights
of comparable value are issued in exchange therefor, then each such Option, new
option, Stock Appreciation Right or new stock appreciation right shall be
appropriately adjusted, concurrently with the Change in Control, to apply to the
number and class of securities or other property that the Participant would have
received pursuant to the Change in Control transaction in exchange for the
shares that would have been issued upon exercise of the Option or Stock
Appreciation Right had the Option or Stock Appreciation Right been exercised
immediately prior to the Change in Control and, with respect to Stock
Appreciation Rights, payments in respect of such Stock Appreciation Right been
made in shares, and appropriate adjustment also shall be made to the Exercise
Price or Base Price such that the aggregate Exercise Price of each such Option
or new option or Base Price of each Stock Appreciation Right or new stock
appreciation right shall remain the same as nearly as practicable and in a
manner satisfying the provisions of Sections 409A and 424 of the Code.

(c)If any Option or Stock Appreciation Right is assumed by an acquiring or
successor entity (or parent thereof) or a new option or stock appreciation right
of comparable value or New Incentive is issued in exchange therefor pursuant to
the terms of a Change in Control transaction, then, if so provided in an Option
Agreement or Stock Appreciation Right Agreement, the vesting of the Option, new
option, Stock Appreciation Right, new stock appreciation right or New Incentive
shall accelerate if and at such time as the Participant's service as an
employee, director, officer, consultant or other Service Provider to the
acquiring or successor entity (or a parent or subsidiary thereof) is terminated
involuntarily or voluntarily under certain circumstances within a specified
period following consummation of the Change in Control, pursuant to such terms
and conditions as shall be set forth in the Option Agreement or Stock
Appreciation Right Agreement.

(d)If vesting of outstanding Options or Stock Appreciation Rights will
accelerate pursuant to subsection (a) above, the Administrator in its discretion
may provide, in connection with the Change in Control transaction, for the
purchase or exchange of each Option or Stock Appreciation Right for an amount of
cash or other property having a value equal to (i) with respect to each Option,
the amount (or "spread"), if any, by which, (x) the value of the cash or other
property that the Optionee would have received pursuant to the Change in Control
transaction in exchange for the shares issuable upon exercise of the Option had
the Option been exercised immediately prior to the Change in Control, exceeds
(y) the Exercise Price of the Option, and (ii) with respect to each Stock
Appreciation Right, the value of the cash or other property that the Participant
would have received had the Stock Appreciation Right been exercised immediately
prior to the Change in Control.

(e)The Administrator shall have the discretion to provide in each Option
Agreement and Stock Appreciation Right Agreement other terms and conditions that
relate to (i) vesting of such Option or Stock Appreciation Right in the event of
a Change in Control and (ii) assumption of such Options or Stock Appreciation
Rights or issuance of comparable securities or New Incentives in the event of a
Change in Control.  The aforementioned terms and conditions may vary in each
Option Agreement and Stock Appreciation Right Agreement, and may be different
from and have precedence over the provisions set forth in Sections 10.1(a) -
10.1(d) above.

 

--------------------------------------------------------------------------------

 

(f)Outstanding Options and Stock Appreciation Rights shall terminate and cease
to be exercisable upon consummation of a Change in Control except to the extent
that the Options or Stock Appreciation Rights are assumed by the successor
entity (or parent thereof) pursuant to the terms of the Change in Control
transaction.

(g)If outstanding Options or Stock Appreciation Rights will not be assumed by
the acquiring or successor entity (or parent thereof), the Administrator shall
cause written notice of a proposed Change in Control transaction to be given to
the Participants who hold Options and Stock Appreciation Rights not less than
fifteen (15) days prior to the anticipated effective date of the proposed
transaction.

11.2Restricted Stock and Restricted Stock Units.  In order to preserve a
Participant's rights with respect to any outstanding Restricted Stock or
Restricted Stock Units, in the event of a Change in Control of the Company:

(a)All Restricted Stock and Restricted Stock Units shall vest in full effective
as of immediately prior to the consummation of the Change in Control, except to
the extent that in connection with such Change in Control, the acquiring or
successor entity (or parent thereof) provides for the continuance or assumption
of Restricted Stock Agreements or Restricted Stock Unit Agreements or the
substitution of new agreements of comparable value covering shares of a
successor corporation (with appropriate adjustments as to the number and kind of
shares) or cash or other property.

(b)The Administrator in its discretion may provide in any Restricted Stock
Agreement and Restricted Stock Unit Agreement that if, upon a Change in Control,
the acquiring or successor entity (or parent thereof) assumes such Restricted
Stock Agreement or Restricted Stock Unit Agreement, or substitutes new
agreements of comparable value and containing such terms and provisions as the
Administrator in its discretion may consider equitable covering shares of a
successor corporation (with appropriate adjustments as to the number and kind of
shares) or cash or other property, then the Restricted Stock or Restricted Stock
Units or any substituted shares, cash or property covered thereby shall
immediately vest in full, if the Participant's service as an employee, director,
officer, consultant or other Service Provider to the acquiring or successor
entity (or a parent or subsidiary thereof) is terminated involuntarily or
voluntarily under certain circumstances within a specified period following
consummation of a Change in Control, pursuant to such terms and conditions as
shall be set forth in the Restricted Stock Agreement or Restricted Stock Unit
Agreement.

(c)If vesting of outstanding Restricted Stock or Restricted Stock Units will
accelerate pursuant to subsection (a) above, the Administrator in its discretion
may provide, in connection with the Change in Control transaction, for the
purchase or exchange of each Restricted Stock or Restricted Stock Units for an
amount of cash or other property having a value equal to the value of the cash
or other property that the Participant would have received had the Restricted
Stock or Restricted Stock Units vested immediately prior to the Change in
Control.

(d)The Administrator shall have the discretion to provide in each Restricted
Stock Agreement or Restricted Stock Unit Agreement other terms and conditions
that relate to (i) vesting of such Restricted Stock or Restricted Stock Units in
the event of a Change in Control and (ii) assumption of such Restricted Stock
Agreements or Restricted Stock Unit Agreements or issuance of substitute new
agreements of comparable value in the event of a Change in Control.  The
aforementioned terms and conditions may vary in each Restricted Stock Agreement
or Restricted Stock Unit Agreement, and may be different from and have
precedence over the provisions set forth in Sections 10.2(a) - 10.2(c) above.

11.3Dissolution or Liquidation.  Except as otherwise provided in an Option
Agreement, Restricted Stock Agreement, Restricted Stock Unit Agreement, or Stock
Appreciation Right Agreement, in the event of a dissolution, liquidation or
winding up of the Company, all outstanding Options, Stock Appreciation Rights,
and Restricted Stock Units will terminate immediately prior to the completion of
such dissolution or liquidation, and the Ordinary Shares subject to the
Company's repurchase rights or subject to a forfeiture condition under an award
of Restricted Stock or Restricted Stock Units or pursuant to early exercise of
an Option, may be repurchased or reacquired by the Company notwithstanding the
fact that the holder of such award is providing Continuous Service; provided,
however, that the Administrator may, in its sole discretion, cause some or all
Options, Restricted Stock, Restricted Stock Units and Stock Appreciation Rights
to become fully vested, exercisable and/or no longer subject to repurchase or
forfeiture (to the extent such awards have not previously expired or terminated)
before the dissolution, liquidation or winding up is completed but contingent on
its completion.

11.4Compliance with Sections 409A and 457A of the Code.  Notwithstanding
anything else provided in this Article 11, in the case of any Option, Restricted
Stock, Restricted Stock Unit or Stock Appreciation Right that constitutes a
deferral of compensation within the meaning of Section 409A or 457A of the Code,
the Committee will not accelerate the payment of such Option, Restricted Stock,
Restricted Stock Unit or Stock Appreciation Right unless it

 

--------------------------------------------------------------------------------

 

determines in good faith that such accelerated payment is permissible under
Sections 409A or 457A of the Code, as applicable.

ARTICLE 12.

AMENDMENT AND TERMINATION OF THE PLAN

12.1Amendments.  The Board may from time to time alter, amend, suspend or
terminate this Plan in such respects as the Board may deem advisable.  No such
alteration, amendment, suspension or termination shall be made which shall
substantially affect or impair the rights of any Participant under an
outstanding Option Agreement, Restricted Stock Agreement, Restricted Stock Unit
Agreement, or Stock Appreciation Right Agreement without such Participant's
consent.  The Board may alter or amend the Plan to comply with requirements
under the Code relating to Incentive Options or other types of options which
give Optionees more favorable tax treatment than that applicable to Options
granted under this Plan as of the date of its adoption.  Upon any such
alteration or amendment, any outstanding Option granted hereunder may, if the
Administrator so determines and if permitted by applicable law, be subject to
the more favorable tax treatment afforded to an Optionee pursuant to such terms
and conditions.  The Board may also adopt amendments of the Plan relating to
certain nonqualified deferred compensation under Section 409A or Section 457A of
the Code and/or ensuring the Plan or any awards granted under the Plan are
exempt from, or compliant with, the requirements for nonqualified deferred
compensation under Section 409A or Section 457A of the Code, subject to the
limitations, if any, of applicable law.

12.2Foreign Participants.  The Board may from time to time adopt such procedures
and sub‑plans as are necessary or appropriate to permit participation in the
Plan by Employees, Directors or Service Providers who are foreign nationals or
employed outside Jersey, Channel Islands (provided that Board approval will not
be necessary for immaterial modifications to the Plan or any Option Agreement,
Restricted Stock Agreement, Restricted Stock Unit Agreement, or Stock
Appreciation Right Agreement that are required for compliance with the laws of
the relevant foreign jurisdiction).

12.3Plan Termination.  Unless this Plan shall theretofore have been terminated,
the Plan shall terminate on the tenth (10th) anniversary of the Effective Date
and no Options, Restricted Stock, Restricted Stock Units, or Stock Appreciation
Rights may be granted under the Plan thereafter, but Option Agreements,
Restricted Stock Agreements, Restricted Stock Unit Agreements, and Stock
Appreciation Right Agreements then outstanding shall continue in effect in
accordance with their respective terms.

ARTICLE 13.

TAXES

13.1Withholding.  The Company shall have the power to withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy any
applicable Federal, state, and local tax withholding requirements with respect
to any Options, Restricted Stock, Restricted Stock Units, or Stock Appreciation
Rights.  To the extent permissible under applicable tax, securities and other
laws, the Administrator may, in its sole discretion and upon such terms and
conditions as it may deem appropriate, permit a Participant to satisfy his or
her obligation to pay any such tax by (a) directing the Company to apply
Ordinary Shares to which the Participant is entitled as a result of the exercise
of an Option or Stock Appreciation Right or vesting of a Restricted Stock or
Restricted Stock Unit or (b) delivering to the Company Ordinary Shares owned by
the Participant.  The Ordinary Shares so applied or delivered in satisfaction of
the Participant's minimum tax withholding obligation shall be valued at their
Fair Market Value as of the date of measurement of the amount of income subject
to withholding.

 

--------------------------------------------------------------------------------

 

13.2Compliance with Section 409A of the Code.  Options, Restricted Stock,
Restricted Stock Units, and Stock Appreciation Rights to individuals subject to
taxation in the United States will be designed and operated in such a manner
that they are either exempt from the application of, or comply with, the
requirements of Section 409A of the Code such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Section 409A of the Code, except as otherwise determined in the
sole discretion of the Administrator.  The Plan and each Option Agreement,
Restricted Stock Agreement, Restricted Stock Unit Agreement, and Stock
Appreciation Right Agreement is intended to meet the requirements of
Section 409A of the Code and will be construed and interpreted in accordance
with such intent, except as otherwise determined in the sole discretion of the
Administrator.  To the extent that an Option, Restricted Stock, Restricted Stock
Units, or Stock Appreciation Right or grant, payment, settlement or deferral
thereof is subject to Section 409A of the Code such Option, Restricted Stock,
Restricted Stock Units, or Stock Appreciation Right will be granted, paid,
settled or deferred in a manner that will meet the requirements of Section 409A
of the Code, such that the grant, payment, settlement or deferral thereof will
not be subject to the additional tax or interest applicable under Section 409A
of the Code.  Notwithstanding the generality of the preceding sentence, to the
extent any grant, payment, settlement or deferral of an Option Agreement,
Restricted Stock Agreement, Restricted Stock Unit Agreement, or Stock
Appreciation Right Agreement subject to Section 409A is subject to the
requirement under Section 409A(a)(2)(B)(i) of the Code that such grant, payment,
settlement or deferral be delayed until six (6) months after Participant's
separation from service if Participant is a specified employee within the
meaning of the aforesaid section of the Code at the time of such separation from
service, then such grant, payment, settlement or deferral will not be made
before the date which is six (6) months after the date of such separation from
service (or, if earlier, the date of death of such Participant).

(a)Compliance with Section 457A of the Code.  Options, Restricted Stock,
Restricted Stock Units, and Stock Appreciation Rights to individuals subject to
taxation in the United States will be designed and operated in such a manner
that they are either exempt from the application of, or comply with, the
requirements of Section 457A of the Code such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Section 457A of the Code, except as otherwise determined in the
sole discretion of the Administrator.  The Plan and each Option Agreement,
Restricted Stock Agreement, Restricted Stock Unit Agreement, and Stock
Appreciation Right Agreement is intended to meet the requirements of
Section 457A of the Code and will be construed and interpreted in accordance
with such intent, except as otherwise determined in the sole discretion of the
Administrator.  To the extent that an Option, Restricted Stock, Restricted Stock
Unit or Stock Appreciation Right or grant, payment, settlement or deferral
thereof is subject to Section 457A of the Code such Option, Restricted Stock,
Restricted Stock Unit or Stock Appreciation Right will be granted, paid, settled
or deferred in a manner that will meet the requirements of Section 457A of the
Code, such that the grant, payment, settlement or deferral thereof will not be
subject to the additional tax or interest applicable under Section 457A of the
Code, and may contain terms compliant with the following limitations: Options
and Stock Appreciation Rights subject to Section 457A of the Code will be
settled in Ordinary Shares only.  In no event will any Option or Stock
Appreciation Right be settled in cash;

(b)A Participant's continued service with the Company, a parent of the Company
or a subsidiary will be required in order for Options, Restricted Stock,
Restricted Stock Unit and Stock Appreciation Rights subject to Section 457A of
the Code to vest.  In no event will any Options, Restricted Stock, Restricted
Stock Unit and Stock Appreciation Rights subject to Section 457A of the Code
provide for vesting (1) upon voluntary termination, (2) solely on the basis of
achievement of performance goals or objectives, or (3) following termination of
a Participant's employment or service relationship with the Company;

(c)The Ordinary Shares underlying Restricted Stock and Restricted Stock Units
subject to Section 457A of the Code in which the Participant vests (whether as a
result of the normal vesting schedule or as a result of accelerated vesting)
will be issued on the applicable vesting date for those shares or as soon
thereafter as administratively practicable, but in no event later than the close
of the calendar year in which such vesting date occurs or (if later) the
fifteenth day of the third calendar month following such vesting date; and

(d)Options or Stock Appreciation Rights subject to Section 457A of the Code in
which the Participant vests (whether as a result of the normal vesting schedule
or as a result of accelerated vesting) must be exercised no later than the close
of the calendar year in which such vesting date occurs or (if later) the
fifteenth day of the third calendar month following such vesting date.

Notwithstanding the provisions of Section 13.3, the Committee may, when
appropriate, grant Options, Restricted Stock, Restricted Stock Units and Stock
Appreciation Rights pursuant to this Plan to individuals subject to taxation in
the United States with terms that do not comply with the provisions of Code
Section 457A, subjecting such individual to early income recognition under Code
Section 457A attributable to such Options, Restricted Stock, Restricted Stock
Units or Stock Appreciation Rights.  Similarly, the Committee may, when
appropriate, amend the Options, Restricted Stock,

 

--------------------------------------------------------------------------------

 

Restricted Stock Units or Stock Appreciation Rights made pursuant to this Plan
to add terms that do not comply with the provisions of Code Section 457A,
subjecting holder of the Options, Restricted Stock, Restricted Stock Units or
Stock Appreciation Rights to early income recognition under Code Section 457A
attributable to such Options, Restricted Stock, Restricted Stock Units or Stock
Appreciation Rights.

ARTICLE 14.

MISCELLANEOUS

14.1Benefits Not Alienable.  Other than as provided above, benefits under this
Plan may not be assigned or alienated, whether voluntarily or
involuntarily.  Any unauthorized attempt at assignment, transfer, pledge or
other disposition shall be without effect.

14.2No Enlargement of Employee Rights.  This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Participant to be consideration for, or an
inducement to, or a condition of, the employment of any Participant.  Nothing
contained in the Plan shall be deemed to give the right to any Participant to be
retained as an employee of the Company or any Affiliated Company or to interfere
with the right of the Company or any Affiliated Company to discharge any
Participant at any time.  The Company will have no duty or obligation to any
Participant to advise such holder as to the time or manner of exercising any
right under any outstanding awards under the Plan.  Furthermore, the Company
will have no duty or obligation to warn or otherwise advise such holder of a
pending termination or expiration of an Option or any other form of award under
the Plan or a possible period in which such Option or other award may not be
exercised.  The Company has no duty or obligation to reduce the tax consequences
of any award granted to a Participant under the Plan.

14.3Application of Funds.  The proceeds received by the Company from the sale of
Ordinary Shares pursuant to Option Agreements, Restricted Stock Unit Agreements
or Restricted Stock Agreements, except as otherwise provided herein, will be
used for general corporate purposes.

14.4Annual Reports.  During the term of this Plan, the Company will furnish to
each Participant who does not otherwise receive such materials, copies of all
reports, proxy statements and other communications that the Company distributes
generally to its shareholders or as otherwise required by applicable law.

14.5Adoption and Shareholder Approval.  This Plan will become effective on the
Effective Date and will be approved by the shareholders of the Company
(excluding Ordinary Shares issued pursuant to this Plan), consistent with
applicable laws, within twelve (12) months before or after the Effective
Date.  Upon the Effective Date, the Administrator may grant Options, Restricted
Stock, Restricted Stock Units or Stock Appreciation Rights pursuant to this
Plan; provided, however, that: (a) no Option or Stock Appreciation Right may be
exercised prior to initial shareholder approval of this Plan; (b) no Option or
Stock Appreciation Right granted pursuant to an increase in the number of
Ordinary Shares approved by the Administrator shall be exercised prior to the
time such increase has been approved by the shareholders of the Company; (c) in
the event that initial shareholder approval is not obtained within the time
period provided herein, all Options, Restricted Stock, Restricted Stock Units or
Stock Appreciation Rights shall be canceled, any Ordinary Shares issued pursuant
to any such Options, Restricted Stock, Restricted Stock Units or Stock
Appreciation Rights shall be canceled and any purchase of such Ordinary Shares
issued hereunder shall be rescinded; and (d) Options, Restricted Stock,
Restricted Stock Units or Stock Appreciation Rights granted pursuant to an
increase in the number of Ordinary Shares approved by the Administrator which
increase is not approved by shareholders within the time then required and any
Ordinary Shares issued pursuant to any such Options, Restricted Stock,
Restricted Stock Units or Stock Appreciation Rights shall be canceled, and any
purchase of Ordinary Shares subject to any such Options, Restricted Stock,
Restricted Stock Units or Stock Appreciation Rights shall be rescinded.

14.6Electronic Delivery.  Any reference herein to a "written" agreement or
document shall include any agreement or document delivered electronically or
posted on the Company's intranet.

14.7Governing Law.  The Plan shall be governed by and construed in accordance
with the laws of Jersey without reference to the principles of conflicts of laws
thereof.

 

 